   Case 18-22953                    Doc 29            Filed 11/13/18 Entered 11/13/18 14:02:38                             Desc Main
                                                        Document     Page 1 of 1


                                          IN THE UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION

IN RE:                                                                    CASE NO. 18-22953
Vincent A Tortorello;                                                     CHAPTER 13
Debtor(s).                                                                JUDGE A. Benjamin Goldgar

                                        NOTICE OF WITHDRAWAL OF PROOF OF CLAIM

PLEASE TAKE NOTICE that on November 13, 2018, there was filed with the Clerk of the
Bankruptcy Court, Northern District, Eastern Division, the following in this action:

THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE FOR THE
CERTIFICATEHOLDERS CWALT, INC., ALTERNATIVE LOAN TRUST 2006-35CB, MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2006-35CB, WITHDRAWS its Proof of Claim filed on October
22, 2018, as Claim # 9-1.

                                                                        /s/ Nisha B. Parikh
                                                                        Attorney for Creditor
ANSELMO LINDBERG & ASSOCIATES LLC
1771 W. Diehl Road, Suite 120, Naperville, IL 60563-4947
(630) 453-6960 | (866) 402-8661 | (630) 428-4620 (fax)
bankruptcy@AnselmoLindberg.com
File No. B18100047PST
THIS LAW FIRM IS DEEMED TO BE A DEBT COLLECTOR.


                                                           CERTIFICATE OF SERVICE

I hereby certify that on November 13, 2018, a copy of the foregoing Notice of Withdrawal of
Proof of Claim was served on the following registered ECF participants, electronically through
the court’s ECF System at the email address registered with the court:

            David M Siegel, Debtor’s Counsel
            Glenn B Stearns, Trustee
            Patrick S. Layng, United States Trustee

And by regular US Mail, postage pre-paid on:

            Vincent A. Tortorello, 2717 Elizabeth Ave., Zion, IL 60099

                                                                    /s/ Mariah Moore
                                                                  ANSELMO LINDBERG & ASSOCIATES LLC
                                                                  1771 W. Diehl Road, Suite 120, Naperville, IL 60563
                                                                  (630) 453-6960 | (866) 402-8661 | (630) 428-4620 (fax)
                                                                  THIS LAW FIRM IS DEEMED TO BE A DEBT COLLECTOR.
